Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Pursuant to the amendment dated 10/29/2021, claims 63 has been cancelled.  Claims 1-57, 59-61, 64-69, and 76 were cancelled previously.  
Claims 58, 62, and 70-75 are pending and under current examination in view of the elected species formula II as recited in claim 65 in the claims filed on 05/31/2019.  

All rejections not reiterated have been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 58, 62, and 70-72, and 74 are rejected under 35 U.S.C. 103 as being unpatentable over Jadhav et al. (US 2011/0039855; publication date: 02/17/2011; of record) in view of Benson (WO/2016/040234; cited in the IDS filed on 05/31/2019; publication date: 03/17/2016; available as prior art under 35 USC 102(a)(1) and 102(a)(2), claiming priority to provisional application 62/049,192 filed on 09/11/2014).

The claims are being examined in view of the species election of a compound according to formula II as recited in instant claim 65 in the claim set filed on 05/31/2019:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Jadhav discloses a combination formulation which comprises a compound according to formula (I):

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


and a co-agent selected from tadalafil, sildenafil citrate, and vardenafil hydrochloride (para 0025).  Tadalafil, sildenafil citrate, and vardenafil hydrochloride are phosphodiesterase type-5 inhibitors (para 0024, limitations of instant claims 58 and 74).  
Jadhav discloses further that the compounds according to formula (I) act as selective androgen receptor modulators (SARM; para 0003).
The composition disclosed by Jadhav differs from the instant invention in that the R group in Jadhav’s formula (I) (see para 0028 for the list of R groups disclosed by 
Benson discloses that compounds according to Benson’s formula I are selective androgen receptor modulators (abstract):

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


Benson’s compound according to formula I is identical to the instant elected species according to formula II as recited in instant claim 65.  
It would have been prima facie obvious to use Benson’s compound according to formula I as the SARM component of Jadhav’s formulation disclosed at para 0025 because this substance was disclosed to serve the same purpose (i.e. SARM) as Jadhav’s compounds according to formula (I).  Please refer to MPEP 2144.06.  
With respect to instant claim 58, the formulation comprises both the compound according to Jadhav’s Formula (I) and the Tadalafil, sildenafil citrate, or vardenafil hydrochloride in a single formulation, i.e. a single dosage form/a fixed-dose combination dosage form (para 0025).

With respect to instant claim 62, Benson provides a formulation and pharmacokinetic analysis and Jadhav indicates that the composition may be formulated for oral dosing according to routine methods using excipients according to methods that are well known in the art (para 0012 and 0021) that would give one of ordinary skill in the art a starting point for routine optimization of the pharmacokinetic parameters recited in instant claim 62.  As such, the examiner considers the pharmacokinetic parameters exhibited by the instant invention upon oral dosing to be a matter of routine optimization for one of ordinary skill in the art.  Please refer to MPEP 2144.05.  
With respect to instant claim 70, Jadhav discloses that the composition may be administered at a dose selected from 1, 5, 25, and 75 mg per day (page 7, lines 15 to 16).  
With respect to instant claims 71-72, in in vivo experiments, the test animals were administered the compound daily and the examiner considers arriving at an optimal dosing regimen to be a matter of routine for one having ordinary skill in the art; Jadhav discloses oral administration; 
With respect to instant claim 74, as noted above, the PDE-5 inhibitor is tadalafil, sildenafil citrate, and vardenafil hydrochloride (Jadhav: para 0025).  

Claim 73 is rejected under 35 U.S.C. 103 as being unpatentable over Jadhav et al. (US 2011/0039855; publication date: 02/17/2011; of record) in view of Benson (WO/2016/040234; cited in the IDS filed on 05/31/2019; publication date: 03/17/2016; available as prior art under 35 USC 102(a)(1) and 102(a)(2), claiming priority to provisional application 62/049,192 filed on 09/11/2014) as applied to claims 58, 62, 70-72, and 74 above, and further in view of Penhasi et al. (US 2011/0033506; issue date: 02/10/2011).  

The relevant disclosures of Jadhav and Benson are set forth above.  Benson discloses that in an animal model, dogs are dosed with capsules.  Neither reference discloses gelatin capsules or tablets.
Penhasi discloses that sildenafil can be formulated in a gelatin capsule.
It would have been prima facie obvious to formulate the combination formulation rendered obvious by Jadhav and Benson set forth above in a gelatin capsule because this is a very well-known dosage form in in pharmaceutical sciences and one of ordinary skill in the art would recognize it as suitable for drug delivery.  See MPEP 2144.07.  

Claim 75 is rejected under 35 U.S.C. 103 as being unpatentable over Jadhav et al. (US 2011/0039855; publication date: 02/17/2011; of record) in view of Benson (WO/2016/040234; cited in the IDS filed on 05/31/2019; publication date: 03/17/2016; available as prior art under 35 USC 102(a)(1) and 102(a)(2), claiming priority to provisional application 62/049,192 filed on 09/11/2014) as applied to claims 58, 62, 70-72, and 74 above, and further in view of Rabinowitz et al. (US 2003/0017120; publication date: 01/23/2003; of record).  
 
The relevant disclosures of Jadhav and Benson are set forth above.  Neither reference discloses the dose of PDE-5 inhibitor. 
Jadhav discloses further that the composition can be used to treat erectile dysfunction (abstract).
Rabinowitz discloses that tadalafil is given orally at a dose of 10 mg (para 0102).
prima facie obvious to formulate Jadhav’s formulation to contain 10 mg of tadalafil because this amount was known to be effective for this purpose.  Please refer to MPEP 2144.07.  

Response to Arguments
Applicant's arguments filed 10/29/2021 have been fully considered but they are not persuasive.

On page 6, Applicant cites the phrase “for treating the side effects of Androgen Deprivation Therapy (ADT) in a prostate cancer subject” and argues that the language, which has been moved from the end of the claim to the preamble should now be considered a functional limitation.  
The rejection is maintained for reasons of record reproduced here for Applicant’s convenience: 
As noted in the rejection supra, this is an intended use for the claimed composition; however, the instant invention is a composition, not a method.  No evidence exists that this intended use imposes structural limitations on the claim that are not present in the cited prior art, nor is there evidence that indicates the compositions disclosed in the cited prior art would be unsuitable for the intended use recited in the instant claims.  Therefore, the rejection is maintained.  Please refer to MPEP 2111.02(II).  Although not central to the patentability of the instant claims under 35 USC 103, the examiner notes that erectile dysfunction is a side effect of ADT (see the title of Wilson et al., ADT Toxicity Trends in Urology & Men’s Health, 2013; cited in .  

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                                                                                                                                                    

                                                                                                                                                                                      Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247. The examiner can normally be reached Monday through Friday: 9 am to 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/KATHERINE PEEBLES/           Primary Examiner, Art Unit 1617